Case 2:20-cv-00225-NR Document 46 Filed 08/10/20 Page 1 of 12




         UNITED STATES DISTRICT COURT
   FOR THE WESTERN DISTRICT OF PENNSYLVANIA


                          No. 2:20-cv-225


    MICHAEL H. ROSFELD,

                                            Plaintiff

                                 v.

    THE UNIVERSITY OF PITTSBURGH – OF THE
    COMMONWEALTH SYSTEM OF HIGHER
    EDUCATION, et al.,

                                            Defendants.


                  MEMORANDUM OPINION


    J. Nicholas Ranjan, United States District Judge
           The Court previously dismissed Mr. Rosfeld’s
    complaint based on his failure to plead facts showing either
    (1) that he had a constitutionally protected property
    interest in his employment as a University of Pittsburgh
    police officer; or (2) that his resignation from the
    University was coerced. In his amended complaint, Mr.
    Rosfeld addresses the former issue by alleging that he was
    employed under a collective bargaining agreement
    forbidding termination without “just cause.” But on the
    latter—the voluntariness of his resignation—Mr. Rosfeld’s
    new allegations come up short.




                                -1-
Case 2:20-cv-00225-NR Document 46 Filed 08/10/20 Page 2 of 12




           In fact, Mr. Rosfeld now clarifies that resigning was
    his idea. Defendants intended to terminate him, but he
    offered to resign instead, presumably to avoid the
    professional stigma of termination. Defendants then chose
    to accept his offer. Mr. Rosfeld has not alleged that anyone
    demanded (or even asked) that he resign, nor that he was
    deceived into doing so. And while the termination meeting
    convened by Defendants was undoubtedly a stressful
    experience for Mr. Rosfeld, the “duress” that is inherent in
    any involuntary termination meeting does not somehow
    compel an employee to offer up his resignation instead.

           In short, while Defendants may well have been
    required to provide Mr. Rosfeld with due process before
    terminating him, his unprompted decision to resign instead
    relieved them of that obligation. Thus, the Court will again
    grant Defendants’ motion to dismiss, this time with
    prejudice.
                          BACKGROUND
           The following facts are drawn from the allegations
    in Mr. Rosfeld’s operative complaint, which the Court must
    accept as true for purposes of this motion under Federal
    Rule of Civil Procedure 12(b)(6). [ECF 39].

          Mr. Rosfeld was employed as a University of
    Pittsburgh police officer, subject to the terms of a collective
    bargaining agreement, from October 15, 2012 until
    January 18, 2018. [Id. at ¶¶ 8, 9, 13, 27]. On the evening
    of December 9, 2017, Mr. Rosfeld was dispatched to an
    incident at the Garage Door Saloon on Atwood Street. [Id.
    at ¶ 14]. He arrived on scene at 11:02 p.m. to assist two
    other university police officers, Josh McGinnis and Adam
    Dimit. [Id. at ¶ 15]. Upon his arrival, Mr. Rosfeld
    encountered Timothy Riley, Jacob Schilling, and Daniel
    Humphrey—all of whom were being detained by Officer
    McGinnis. [Id. at ¶ 16].

           After he arrived on scene, Mr. Rosfeld learned that
    Messrs. Riley, Schilling, and Humphrey had been ejected
    from the Garage Door Saloon for their “unruly behavior.”
    [Id. at ¶ 17]. Mr. Rosfeld entered the Garage Door at
    approximately 11:10 p.m. to investigate the incident and
    review security footage of what had occurred. [Id. at ¶ 18].
    His review showed: (1) Mr. Riley and an unidentified male

                                 -2-
Case 2:20-cv-00225-NR Document 46 Filed 08/10/20 Page 3 of 12




    being “removed from the premises,” and the unidentified
    male “kick[ing] the entry door to the bar, causing it to
    shatter,” [Id. at ¶ 19(a)]; (2) Messrs. Schilling and
    Humphrey being “ejected from the premises” and Mr.
    Schilling “str[iking] a Garage Door employee with his
    fists,” [Id. at ¶ 19(b)-(c)]; (3) Messrs. Riley and Humphrey
    “rais[ing] [their] fists and str[iking] a Garage Door
    employee,” [Id. at ¶ 19(d)]; and (4) Messrs. Schilling, Riley,
    and Humphrey “attempt[ing] to regain entry to the Garage
    Door.” [Id. at ¶ 19(e)].

            Following his review of the surveillance video, Mr.
    Rosfeld exited the bar. [Id. at ¶ 20]. Based on the video
    footage and his “personal encounter” with each suspect,
    Mr. Rosfeld arrested Messrs. Riley, Schilling, and
    Humphrey. [Id. at ¶ 21]. The charges included simple
    assault, disorderly conduct, defiant trespass, and public
    intoxication. [Id.]. Mr. Rosfeld transported the three
    arrestees to the Allegheny County Jail and concluded his
    shift at approximately 7:00 a.m. on December 10, 2017.
    [Id. at ¶ 22].

           The following day, the Deputy Chief of the
    University of Pittsburgh Police (Holly Lamb) and Officer
    David Basile appeared at Mr. Rosfeld’s home and
    “informed [him] that an investigation concerning him had
    been initiated.” [Id. at ¶ 23]. Mr. Rosfeld was not told “the
    nature of the investigation, only that one had been
    commenced.” [Id.]. Deputy Chief Lamb confiscated Mr.
    Rosfeld’s police identification card, informed him that he
    was on administrative leave, and instructed him to await
    further contact from his superiors. [Id. at ¶ 24]. Six weeks
    later, University of Pittsburgh Police Commander Robert
    Holler contacted Mr. Rosfeld, and directed him to appear
    at headquarters on January 18, 2018. [Id. at ¶ 21].

          Upon arrival at headquarters, Mr. Rosfeld was met
    by the Chief of the University of Pittsburgh Police
    (Defendant James Loftus), Deputy Chief Lamb,
    Commander Holler, and Officers Scott Debrosky and Ray
    Petersen. [Id. at ¶ 26]. Immediately upon his arrival, Mr.
    Rosfeld was, “without discussion or explanation,” provided
    a memorandum which stated:



                                -3-
Case 2:20-cv-00225-NR Document 46 Filed 08/10/20 Page 4 of 12




           Your employment with the University of
           Pittsburgh Police is terminated effective
           today, Thursday, January 18, 2018. This is in
           reference to Internal Investigation #17-
           04683.

    [Id. at ¶ 27].

           Mr. Rosfeld believes that “the investigation involved
    the Garage Door Saloon arrest” because “the incident
    report generated by [Mr. Rosfeld] was identified as
    Complaint / Incident Number 17-04683.” [Id. at ¶ 28]
    (cleaned up). Mr. Rosfeld was not provided with notice or
    an explanation of the charges against him at the time he
    was presented with the termination notice. [Id. at ¶ 29].
    According to Mr. Rosfeld, the “extreme duress” created by
    this situation “coerced” him into “immediately requesting
    resignation in lieu of termination.” [Id. at ¶ 30].

           Defendants accepted Mr. Rosfeld’s offer to resign
    rather than be fired, and Mr. Rosfeld was permitted to add
    the following language to the termination letter: “I,
    Michael Rosfeld, resign effective immediately. Michael H.
    Rosfeld. 1/18/18.” [Id. at ¶ 31]. Defendants did not offer
    Mr. Rosfeld any option besides termination or resignation.
    [Id. at ¶ 34]. Mr. Rosfeld did not consult with counsel
    beforehand, because he “was unaware of the purpose” of
    the meeting. [Id. at ¶ 34]. After the meeting, without Mr.
    Rosfeld’s knowledge, Chief Loftus added the following
    words to the termination document: “BY REQUEST OF
    HIS UNION REPRESENTATIVE, MICHAEL ROSFELD
    WAS ALLOWED TO RESIGN, WITHOUT THE RIGHT
    TO APPEAL AT 11:45 A.M., 1/18/18.” [Id. at ¶ 41].

           Mr. Rosfeld alleges that Defendants’ failure to
    provide him with “notice of the charges” against him, an
    “explanation of [Defendants’] evidence,” or an “opportunity
    to respond to the charges alleged” violated his procedural
    due process rights under the Fourteenth Amendment and
    the analog provision of the Pennsylvania state
    constitution. [Id. at ¶ 51]. More specifically, Mr. Rosfeld
    contends that Defendants unconstitutionally deprived him
    of a “property right in his employment” as a police officer
    without affording him due process in the form of a
    Loudermill hearing. [Id.].

                                -4-
Case 2:20-cv-00225-NR Document 46 Filed 08/10/20 Page 5 of 12




           Mr. Rosfeld filed this lawsuit in state court on
    January 16, 2020 and amended his complaint on February
    10, 2020. [ECF 1-3; ECF 1-2]. Defendants removed the
    case to this Court on February 13, 2020 based on federal
    question jurisdiction. [ECF 1].
          Following removal, Mr. Rosfeld initially moved to
    remand the case, [ECF 8], but later withdrew that motion,
    [ECF 22], and instead filed a second amended complaint to
    assert federal constitutional claim more explicitly. [ECF
    23]. In lieu of an answer, Defendants filed a motion to
    dismiss for failure to state a claim. [ECF 28]. The Court
    granted the motion on May 12, 2020, but dismissed Mr.
    Rosfeld’s claims without prejudice and gave him leave to
    amend his complaint “one last time.” [ECF 36].
          Mr. Rosfeld timely filed a third amended complaint
    on May 20, 2020. [ECF 39]. Defendants renewed their
    motion to dismiss on June 3, 2020. [ECF 40]. That motion
    is now fully briefed and ready for decision.
                      LEGAL STANDARD
           A motion to dismiss under Federal Rule of Civil
    Procedure 12(b)(6) “tests the legal sufficiency of the
    complaint.” Popa v. Harriet Carter Gifts, Inc., 426 F. Supp.
    3d 108, 113 (W.D. Pa. 2019) (Stickman, J.) (citation
    omitted). Such a motion “may be granted only if, accepting
    all well-pleaded allegations in the complaint as true and
    viewing them in the light most favorable to the plaintiff, a
    court finds that [the] plaintiff’s claims lack facial
    plausibility.” Warren Gen. Hosp. v. Amgen Inc., 643 F.3d
    77, 84 (3d Cir. 2011) (citing Bell Atl. Corp. v. Twombly, 550
    U.S. 544, 555–56 (2007)).

           To evade dismissal, the plaintiff must allege
    “sufficient factual matter to show that the claim is facially
    plausible” and permit a “reasonable inference that the
    defendant is liable for the misconduct alleged.” Fowler v.
    UPMC Shadyside, 578 F.3d 203, 210 (3d Cir. 2009)
    (cleaned up). Allegations that are “conclusory or bare-
    bones,” such as “threadbare recitals of the elements of a
    cause of action,” will not suffice. Id. (quoting Ashcroft v.
    Iqbal, 556 U.S. 662, 678 (2009)) (cleaned up). However,
    “detailed pleading is not generally required.” Connelly v.
    Lane Const. Corp., 809 F.3d 780, 786 (3d Cir. 2016).
    Rather, the complaint need only contain a “short and plain

                                -5-
Case 2:20-cv-00225-NR Document 46 Filed 08/10/20 Page 6 of 12




    statement” showing “more than a sheer possibility that a
    defendant acted unlawfully.” Id. (cleaned up).

           The burden of establishing that no plausible claim
    has been presented lies with the defendant. See Kehr
    Packages, Inc. v. Fidelcor, Inc., 926 F.2d 1406, 1409 (3d Cir.
    1991). When evaluating a defendant’s motion to dismiss,
    the Court can only consider the allegations of the plaintiff’s
    complaint, the exhibits attached to it, and any documents
    that are integral to or explicitly relied on by the complaint.
    Popa, 426 F. Supp. 3d at 113 (citations omitted).
                  DISCUSSION & ANALYSIS
           “If an employee retires of his own free will, even
    though prompted to do so by some action of his employer,
    he is deemed to have relinquished his property interest in
    his continued employment for the government, and cannot
    contend that he was deprived of his due process rights.”
    Lehaney v. City of Pittsburgh, 183 F.3d 220, 227 (3d Cir.
    1999) (citations omitted). What’s more, absent contrary
    evidence, employee resignations are “presumed to be
    voluntary.” Id. The issue here is whether Mr. Rosfeld has
    pled facts that, if proven true, could plausibly overcome
    that presumption. One way this presumption can be
    overcome is by pleading that the employer “force[d] the
    resignation … by coercion or duress.” Id. at 228.

          When making this determination, the Court applies
    an “objective standard.” Judge v. Shikellamy Sch. Dist.,
    905 F.3d 122, 125 (3d Cir. 2018). In other words, the
    “ultimate issue” is not what Mr. Rosfeld “felt or believed,”
    but “whether a reasonable person under the circumstances
    would have felt compelled to resign.” Id. (cleaned up). 1




    1 The analysis is the same for Mr. Rosfeld’s claim under
    Article I, Section I of the Pennsylvania Constitution. See
    Pennsylvania Game Comm’n v. Marich, 666 A.2d 253, 255
    n.6 (Pa. 1995) (“[T]he requirements of Article I, Section I of
    the Pennsylvania Constitution are not distinguishable
    from those of the 14th Amendment[.]”) (citation omitted).
                                -6-
Case 2:20-cv-00225-NR Document 46 Filed 08/10/20 Page 7 of 12




    I.    Mr. Rosfeld has still not plausibly alleged that
          Defendants coerced him to resign.

           Mr. Rosfeld claims that Defendants “coerced” him
    into “immediately requesting resignation” under “extreme
    duress.” [ECF 39, ¶ 30]. But the only action he attributes
    to Defendants is that of handing him a termination notice
    and failing to provide him with any alternative. That is not
    enough to show that his resignation was involuntary.

           Whatever Mr. Rosfeld’s subjective experience of this
    event might have been, his generalized allegations of
    “duress” do not describe a situation in which “a reasonable
    person … would have felt compelled to resign.” Judge, 905
    F.3d at 125. No one demanded Mr. Rosfeld’s resignation,
    threatened him if he refused to resign, or, for that matter,
    even mentioned resignation to him. Rather, it was Mr.
    Rosfeld himself who “immediately request[ed] resignation”
    after being told he faced termination. [ECF 39, ¶ 30].

           In arguing otherwise, Mr. Rosfeld relies on a five-
    factor test for voluntariness used by a district court in the
    Eastern District of Pennsylvania. See O’Connell v. County
    of Northampton, 79 F. Supp. 2d 529, 533 (E.D. Pa. 1999).
    More recently, the same test was adopted by the Third
    Circuit as the standard for evaluating claims of
    constructive discharge in employment discrimination
    cases. See Judge, 905 F.3d at 125. Here, however, Mr.
    Rosfeld’s reliance on that standard is misplaced.

           The Judge and O’Connell factors contemplate a
    situation where an employer presents an employee with
    something akin to a “resign or else” demand. In other
    words, they provide the standard for evaluating whether
    an employer’s demand that an employee resign amounted
    to a thinly veiled firing under another name. See Judge,
    905 F.3d at 124 (“The letter continued: If you do choose to
    resign then I will offer a neutral reference in the future
    upon inquiry. ... [I]n the alternative, if you decide not to
    resign and DUI charges are filed against you then I will be
    forced to issue a written statement of charges for
    dismissal.”); O’Connell, 79 F. Supp. 2d at 533 (“[P]laintiff
    claims that the conduct of defendants Brackbill and Billota
    at the meeting where they requested his resignation
    amounted to coercion or duress.”); see also Palka v. Shelton,

                                -7-
Case 2:20-cv-00225-NR Document 46 Filed 08/10/20 Page 8 of 12




    623 F.3d 447, 453 (7th Cir. 2010) (“[C]oerced resignation is
    characterized by the presence of a Hobson’s choice in which
    the employee must resign or suffer severe consequences,
    such as facing criminal charges.”).

           For example, the first factor asks “whether the
    employee was presented with an alternative to
    resignation,” which implies that the employer presented
    the employee with a demand for resignation in the first
    place. O’Connell, 79 F. Supp. 2d at 533. Likewise, the
    other factors refer to the employee being given a “choice”
    between resignation and some threatened alternative. Id.

            Collectively, these factors evaluate whether the
    alternative (if any) presented by the employer while
    “requesting resignation” is sufficiently threatening to
    “effectively depriv[e] the employee of free choice in the
    matter.” Stone v. Univ. of Maryland Med. Sys. Corp., 855
    F.2d 167, 174 (4th Cir. 1988) (emphasis added). But they
    are ill-fitting to a case like this—where an employer had no
    intention of offering anything other than termination until
    the employee himself asked to resign.

           Unlike resignation, a termination is inherently
    coercive—the employee is, by definition, being removed
    from his position against his will. Thus, it is not surprising
    that Mr. Rosfeld was “not given a choice” or presented with
    a less severe “alternative” in the context of what was
    intended to be a termination meeting. That is what
    happens in such meetings. It is also why, if Defendants
    had carried out their original plan, Mr. Rosfeld would have
    been entitled to due process, in the form of a “brief and
    informal” hearing, before any decision was finalized.
    Scmidt v. Creedon, 639 F.3d 587, 596-97 (3d Cir. 2011).

           But that’s ultimately beside the point—Defendants’
    termination of Mr. Rosfeld was aborted, and there is no
    dispute that he resigned. The issue is whether Defendants’
    forced him to do so. See Judge, 905 F.3d at 125 (“[W]e ask
    whether Shikellamy forced the resignation … by
    coercion or duress.”) (cleaned up) (emphasis added). They
    did not. Indeed, it is difficult to imagine how a court, or a
    jury, could ever make such a finding in a case where
    resigning was the employee’s idea and the employer did not
    mention (let alone demand) the employee’s resignation at

                                -8-
Case 2:20-cv-00225-NR Document 46 Filed 08/10/20 Page 9 of 12




    all. As Defendants argue, the mere “decision to grant [Mr.
    Rosfeld’s] request is not coercion.” [ECF 41, p. 4].2

           In any event, even if the Court squints hard enough
    to see this as a case where Mr. Rosfeld was “induced” to
    offer his resignation by the “threat” of termination, that
    would not mean that his resignation was involuntary.
    Other courts considering this issue have universally held
    that something more than the alternative “threat” of
    termination is required to undermine the presumption that
    an employee’s resignation is voluntary. See, e.g., Ulrey v.
    Reichart, 941 F.3d 255, 263 (7th Cir. 2019) (“[T]he rare,
    legally viable claims of coerced resignation have typically
    involved threats beyond termination, such as criminal
    prosecution or physical harm.”); Hargray v. City of
    Hallandale, 57 F.3d 1560, 1568 (11th Cir. 1995)
    (“Resignations obtained in cases where an employee is
    faced with such unpleasant alternatives are nevertheless
    voluntary because the fact remains that plaintiff had a
    choice. [He] could stand pat and fight.”) (cleaned up); Stone,
    855 F.2d at 174 (“[T]he mere fact that the choice is between
    comparably unpleasant alternatives—e.g., resignation or
    facing disciplinary charges—does not of itself establish
    that a resignation was induced by duress or coercion, hence
    was involuntary.”); DeWalt v. Barger, 490 F. Supp. 1262,
    1277 (M.D. Pa. 1980) (“[T]he resignation of the plaintiff,
    although executed while plaintiff was under considerable

    2 Separately, Mr. Rosfeld cites Gross v. Village of Minerva
    Park Village Council, 997 F. Supp. 2d 813 (S.D. Ohio 2014)
    for the unremarkable proposition that an employee is
    entitled to a Loudermill hearing “before” the employer
    announces that a decision to terminate the employee has
    been made. As a general principle, that is surely true. But
    it is also irrelevant here, because while it is true that
    Defendants allegedly announced their intent to terminate
    Mr. Rosfeld up front, they ultimately did not terminate
    him—they accepted his resignation instead. Thus, the
    relevant question is not whether Defendants were on track
    to comply with Loudermill if they had deprived Mr. Rosfeld
    of his property interest by termination. Defendants never
    deprived Mr. Rosfeld of anything. He resigned, thereby
    depriving himself of his property interest. And without a
    deprivation of a property interest by Defendants, there can
    be no due-process claim.
                                -9-
Case 2:20-cv-00225-NR Document 46 Filed 08/10/20 Page 10 of 12




    stress, was not coerced by defendant so as to make the
    resignation a ‘constructive discharge’ in violation of
    plaintiff’s right to due process.”); Christie v. United States,
    518 F.2d 584, 588 (Ct. Cl. 1975) (“This court has repeatedly
    upheld the voluntariness of resignations where they were
    submitted to avoid threatened termination for cause.”).

            That is for good reason. Indeed, “the possibility of
    eventual termination, without more, cannot render a
    resignation involuntary,” because “otherwise, a due
    process violation would result whenever a public employee
    resigned rather than asserting his or her (usually
    extensive) procedural rights.” Ulrey, 941 F.3d at 263
    (citation omitted). That would be unworkable.

           A contrary rule would also fail to comport with the
    “objective standard” of “whether a reasonable person under
    the circumstances would have felt compelled to resign.”
    Judge, 905 F.3d at 125. That is, an employee entitled to
    due process is not reasonably “compelled to resign” in such
    circumstances, because he remains free to assert his
    procedural rights and “stand pat and fight.” Hargray, 57
    F.3d at 1568 (citation omitted). In contrast, an employee
    who was, for example, threatened with criminal charges,
    bodily harm, or blackmail could reasonably argue that the
    option to assert his rights was, for all practical purposes,
    foreclosed by the employer’s threat. Of course, Mr. Rosfeld
    alleges nothing like that here.

           For these reasons, Mr. Rosfeld has once again failed
    to state a plausible claim for relief. The Court will grant
    Defendants’ motion to dismiss. Cf. Symonies v. McAndrew,
    416 F. Supp. 3d 377, 393 (M.D. Pa. 2019) (granting motion
    for judgment on the pleadings as to former deputy sheriff’s
    due-process claim based on failure to allege facts showing
    that deputy’s retirement was involuntary or coerced).3




    3 Having found that Mr. Rosfeld fails to plausibly allege
    that his resignation was involuntary, the Court does not
    reach Defendants’ alternative argument that Mr. Rosfeld’s
    claim should be dismissed because he did not comply with
    the grievance procedures established by his collective
    bargaining agreement.
                                - 10 -
Case 2:20-cv-00225-NR Document 46 Filed 08/10/20 Page 11 of 12




    II.   The Court will dismiss the amended complaint
          with prejudice.

          The last issue for the Court to decide is whether it
    should now dismiss Mr. Rosfeld’s complaint with prejudice.
    The Third Circuit has stated that “if a complaint is subject
    to a Rule 12(b)(6) dismissal, a district court must permit a
    curative amendment unless such an amendment would be
    inequitable or futile.” Phillips v. Cnty. of Allegheny, 515
    F.3d 224, 245 (3d Cir. 2008) (citation omitted). Here, any
    further amendment would be futile for three reasons.

           First, in granting Defendants’ previous motion to
    dismiss, the Court already provided Mr. Rosfeld with an
    opportunity to amend his complaint to address the very
    same issues. The Court also expressly warned that this
    would be his last chance. See [ECF 36]. Despite this
    warning, Mr. Rosfeld has not been able to correct the
    deficiencies. That failure is, in itself, strong evidence that
    the issues identified by the Court are not correctable.

           Second, the problem with Mr. Rosfeld’s complaint is
    not that there are facts missing that he needs to flesh out,
    at least not anymore. Instead, the problem is that his claim
    lacks a legal basis now that he admits that he asked to
    resign, unprompted, as soon as Defendants informed him
    that they intended to terminate his employment. Mr.
    Rosfeld cannot cure the legal deficiency of this claim
    through additional factual development, at least without
    contradicting the allegations in his amended complaint. Cf.
    Adelman v. Jacobs, No. 18-607, 2019 WL 1651612, at *6
    (W.D. Pa. Apr. 17, 2019) (Fischer, J.) (“[F]urther
    amendment of these claims would be futile given the
    Court’s analysis of the claims set forth above.”).

          Third, Mr. Rosfeld has not asked for any further
    opportunity to amend his complaint or attached a proposed
    amended complaint, let alone explained how another
    pleading might help him to adequately state a claim. This
    weighs heavily in favor of denying him another chance at
    amendment. See, e.g., Davis v. Holder, 994 F. Supp. 2d 719,
    727 (W.D. Pa. 2014) (Gibson, J.) (dismissing with prejudice
    where “Davis has not filed a proposed amendment with the
    Court nor has he explained how he would amend Count
    Three of the complaint to allege state action.”); Adelman,

                                - 11 -
Case 2:20-cv-00225-NR Document 46 Filed 08/10/20 Page 12 of 12




    2019 WL 1651612, at *6 (“Plaintiffs already filed an
    amended pleading in this matter and have not
    affirmatively sought leave to file a second amended
    complaint nor supplied this Court with a proposed pleading
    such that leave to amend may be denied on these grounds
    as well.”) (citations omitted).

          Given these considerations, the Court will dismiss
    Mr. Rosfeld’s complaint with prejudice.
                         CONCLUSION
           For all these reasons, Defendants’ motion to dismiss
    is granted, and Mr. Rosfeld’s third amended complaint is
    dismissed with prejudice.

          An appropriate order follows.

    DATED this 10th day of August, 2020.

                              BY THE COURT:

                              /s/ J. Nicholas Ranjan
                              United States District Judge




                              - 12 -
